          Case 5:21-cv-03107-SAC Document 32 Filed 06/02/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


LAJUAN S.L. LOWERY, et al.,

               Plaintiffs,

               v.                                             CASE NO. 21-3107-SAC

STATE OF KANSAS, el al.,

               Defendants.


                                MEMORANDUM AND ORDER

        Plaintiffs bring this pro se civil rights complaint under 42 U.S.C. § 1983. Plaintiffs are

detained at the Leavenworth County Jail in Leavenworth, Kansas (“LCJ”).

        On April 16, 2021, the Complaint was filed listing the following Plaintiffs: LaJuan S.L.

Lowery; John Anthony Wallingford; Matthew G. Ozment; Vondell L. Simmons; Dustin Robinson;

Charles Ross; Ramaun Johnson; James H. Hill; Zara F. Watts, III; Don McAlister; Major Blango;

John E. Mitchell; Kyle R. Klofstad; Preston M. Stotler; Brandon Sublett; and Arthur Marks. On

April 26, 2021, a Supplement (Doc. 3) was filed adding the following Plaintiffs: David M. Payne;

David A. Thomas, Jr.; Ryan VanDuisen; Marquis B. Holmes; William Cody Henshaw; Robert W.

Meyer; Jesse A. Phillips; Phillip Pemberton; and Terrell Clark.

        On May 11, 2021, the Court entered a Memorandum and Order and Order to Show Cause

(Doc. 13) (“MOSC”) granting Plaintiffs until June 8, 2021, in which to show good cause why

Plaintiffs’ Complaint should not be dismissed for the reasons stated in the MOSC. The Court also

set deadlines for Plaintiffs to seek leave to proceed in forma pauperis and to submit initial partial

filing fees.




                                                 1
          Case 5:21-cv-03107-SAC Document 32 Filed 06/02/21 Page 2 of 3




       The Court found in the MOSC that Plaintiff Preston M. Stotler filed a motion for leave to

proceed in forma pauperis but failed to include the required financial information. See 28 U.S.C.

§ 1915(a)(2) (“A prisoner seeking to bring a civil action . . . without prepayment of fees . . . shall

submit a certified copy of the trust fund account statement (or institutional equivalent) for the

prisoner for the 6-month period immediately preceding the filing of the complaint . . ..). The Court

issued a Notice of Deficiency regarding Plaintiff Stotler’s motion and he was granted until May 27,

2021 to supply the missing financial information. (Doc. 9). The MOSC provided that “[f]ailure

to submit the financial information by that date will result in dismissal of these Plaintiffs without

prejudice and without further notice pursuant to Rule 41(b).” Plaintiff has failed to submit the

financial information by the Court’s deadline. Therefore, Plaintiff Stotler’s motion for leave to

proceed in forma pauperis (Doc. 8) is denied and he is dismissed from this action.

       The Court also granted all of the remaining Plaintiffs until May 27, 2021, in which to

submit a proper motion for leave to proceed in forma pauperis. The MOSC provides that “[a]ny

Plaintiff failing to submit a proper motion, including the required six-month account statement, by

that date will be dismissed from this action without further notice under Fed. R. Civ. P. 41(b).”

The following Plaintiffs failed to comply with the Court’s deadline as set forth in the MOSC: John

Anthony Wallingford; Matthew G. Ozment; Vondell L. Simmons; Dustin Robinson; Charles Ross;

Ramaun Johnson; James H. Hill; Zara F. Watts, III; Major Blango; John E. Mitchell; Kyle R.

Klofstad; Brandon Sublett; Arthur Marks; David A. Thomas, Jr.; Ryan VanDuisen; William Cody

Henshaw; and Terrell Clark. These Plaintiffs are dismissed for failure to comply with the Court’s

order as set forth in the MOSC.

       IT IS THEREFORE ORDERED BY THE COURT that the following Plaintiffs are

dismissed from this action: John Anthony Wallingford; Matthew G. Ozment; Vondell L. Simmons;



                                                  2
         Case 5:21-cv-03107-SAC Document 32 Filed 06/02/21 Page 3 of 3




Dustin Robinson; Charles Ross; Ramaun Johnson; James H. Hill; Zara F. Watts, III; Major Blango;

John E. Mitchell; Kyle R. Klofstad; Preston M. Stotler; Brandon Sublett; Arthur Marks; David A.

Thomas, Jr.; Ryan VanDuisen; William Cody Henshaw; and Terrell Clark.

       IT IS FURTHER ORDERED that Plaintiff Stotler’s motion for leave to proceed in forma

pauperis (Doc. 8) is denied.

       IT IS SO ORDERED.

       Dated June 2, 2021, in Topeka, Kansas.

                                           S/ Sam A. Crow
                                           SAM A. CROW
                                           SENIOR U. S. DISTRICT JUDGE




                                              3
